Citation Nr: 1750487	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-06 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for left foot pes planus with midfoot degenerative changes.

2.  Entitlement to service connection for a right ankle condition.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1982 to July 1985.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
The Veteran testified in a Travel Board Hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  A copy of the transcript of that hearing is associated with the Veteran's claims file.

The issue of entitlement to service connection for a right ankle condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran has had pronounced pes planus, marked deformity, pain or spasm on manipulation of the foot, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo achilles on manipulation of the foot, or inward bowing of the tendo achillis during the period on appeal.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for left foot pes planus with midfoot degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.21, 4.26, 4.27, 4.40, 4.44, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

As discussed below in the REMAND portion of this decision, the Board is directing the AOJ to seek certain records relating to the Veteran's application for and receipt of Social Security Disability Insurance (SSDI) benefits from the Social Security Administration (SSA).  Those records are being sought in relation to the Veteran's claim for service connection for his claimed right ankle condition.  According to the Veteran's Travel Board Hearing testimony and the October 2013 VA examination report, those records do not appear to be pertinent to his claim for an increased evaluation for pes planus, as it was not among his list of affected disabilities.  As such, the Board finds that adjudication of that claim without those records will not prejudice the Veteran.  See 38 U.S.C.A. § 5103A(c)(1).

II.  Relevant Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected, VA must assess the level disability from the date of initial application for service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  Conversely, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, in those cases, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Therefore, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Recently, the United States Court of Appeals for Veterans Claims ("Court") clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Therefore, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  As such, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Pes planus is rated under DC 5276, which provides for a 10 percent rating for moderate flatfoot, with the weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, whether bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent if unilateral, and 30 percent if bilateral.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliance, is rated 30 percent if unilateral, and 50 percent if bilateral.
In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

III.  Analysis

In this case, the Veteran seeks an increased initial evaluation in excess of 20 percent for left foot pes planus with mild midfoot degenerative changes.  His contention, in short, is that he experiences soreness, pain, and swelling in his feet that is not relieved by orthopedic shoes or appliances and that renders him unable, on account of the pain, to walk or even stand for prolonged periods of time.  See Transcript of Hearing Before Board of Veterans' Appeals.  

His service treatment records (STRs) evidence his in-service complaints of his sore, painful feet, tender and swollen left foot, and his diagnosis with moderate pes planus and plantar fasciitis.

His VA treatment records, however, reveal little to no information about his pes planus other than brief mentions of his history of the condition.

The Veteran was afforded two VA examinations for his left foot condition/pes planus.  During a July 2011 VA examination, he was diagnosed with symptomatic pes planus of the left foot with mild midfoot degenerative changes.  He was afforded another VA examination for his feet in October 2013.  That examiner diagnosed him with bilateral pes planus with mild midfoot arthritis.  Pain on use and calluses characteristic of flatfoot condition were noted to be present.

The first examining physician noted that there was evidence of painful motion, swelling, tenderness, and abnormal weight bearing as to the Veteran's left foot.  The condition was noted to cause mild or no effects on the Veteran's daily activities with the exception of exercise, driving, sports and recreation.  The condition's effects on the Veteran's ability to perform the former two activities was moderate, and it prevented the Veteran from participating in the latter two.

Neither examiner ever noted any findings of pain on manipulation of the left foot, indications of swelling on use of the left foot, extreme tenderness of the plantar surface of the left foot, objective evidence of marked deformity of the left foot, or marked inward displacement and severe spasm of the Achilles tendon on manipulation of the left foot.  In fact, the second examiner explicitly stated that none of those symptoms were present on examination.

Neither examiner found that the Veteran's left foot pes planus is pronounced, with marked pronation, or that he had extreme tenderness of the plantar surface of the left foot or marked inward displacement and severe spasm of the tendo achillis on manipulation of the left foot.  Here again, the second examiner made an explicit determination that such symptoms were not present.

Even assuming that the Veteran's pes planus was best characterized as severe, with objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities, he would still not be entitled to an increased evaluation for his left foot pes planus since it is only unilateral, and not bilateral.  In that regard, the Veteran is not service connected at all for right foot pes planus or any other right foot condition.

The Veteran himself has not even asserted that he suffers from a marked deformity or accentuated pain on manipulation of his left foot.  

Accordingly, being that his right foot is not service-connected, and that the claims file is nearly devoid of evidence of any such symptoms, the Veteran is not entitled to a higher evaluation for his left foot pes planus.

The Board notes that this claim can potentially be reconsidered in the future, for instance, if the Veteran applies for service connection for right foot pes planus.
IV.  Additional Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, the evidence and contentions of record do not suggest that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
 

ORDER

Entitlement to an initial evaluation in excess of 20 percent for left foot pes planus with midfoot degenerative changes is denied.


REMAND

Although the Board regrets the additional delay, a remand of the issue of the Veteran's entitlement to service connection for a right ankle condition is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In his March 2017 Travel Board Hearing, the Veteran testified, essentially, that his SSDI claim and benefits were related to his right ankle condition.  Those records are not in his claims file.  VA must obtain relevant records held by any Federal department or agency (including the SSA) that the claimant adequately identifies and authorizes the Secretary to obtain.  See 38 U.S.C.A. § 5103A(c)(1)(C).  Accordingly, the Board finds that the AOJ should make attempts to obtain the Veteran's SSA records before the Board adjudicates the claim of entitlement to service connection for a right ankle condition.
The Board also finds that the AOJ should make attempts to obtain and associate with the Veteran's claims file any updated medical records relating to that claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the complete updated VA and private records of all evaluations and treatment the Veteran received for his right ankle condition.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder, in keeping with the provisions of 38 C.F.R. § 3.159(c).

2.  Obtain any SSA disability benefits records, and add all received records to the claims file.  If these are unavailable, this fact should be documented in the record.

3.  After completing the above actions, and any other indicated development, the issue of entitlement to service connection for a right ankle condition must be readjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


